BY THE COURT:
A member of the court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,
IT IS ORDERED that this case shall be reheard en banc by the court, without oral argument, on a date hereafter to be fixed, with regard to Part III of the opinion of the court. In all other respects, rehearing and rehearing en banc is DENIED.
IT IS FURTHER ORDERED that the rehearing en banc in this case shall be consolidated with the rehearing en banc granted in Case No. 83-3682 — Steve Willie *87v. Continental Oil Co., et al. The clerk will specify a briefing schedule for the filing of supplemental briefs in both cases.